Exhibit 10.1

FIRST AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

This First Amendment to Agreement and Plan of Merger (this “First Amendment”) is
made and entered into as of this 21st day of December 2006 by and among SunPower
Corporation, a Delaware corporation (“Parent”), and PowerLight Corporation, a
California corporation (the “Company”).

BACKGROUND

A. Parent, Pluto Acquisition Company LLC, a Delaware limited liability company
and a direct wholly owned subsidiary of Parent, the Company, and Thomas L.
Dinwoodie, as the representative of certain shareholders of the Company, entered
into that certain Agreement and Plan of Merger dated as of November 15, 2006
(the “Merger Agreement”).

B. Section 6.3 of the Merger Agreement provides that prior to the adoption of
the Merger Agreement and the approval of the Merger by the shareholders of the
Company, the Merger Agreement may be amended by a written instrument signed on
behalf of Parent and the Company.

C. The shareholders of the Company have not yet adopted the Merger Agreement and
approved the Merger.

D. In accordance with Section 6.3 of the Merger Agreement, Parent and the
Company have agreed to amend the Merger Agreement and certain exhibits to the
Merger Agreement as set forth herein.

STATEMENT OF AGREEMENT

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Definitions. Unless otherwise defined herein, all capitalized terms
used herein have the meanings given to them in the Merger Agreement.

ARTICLE II

AMENDMENTS TO THE MERGER AGREEMENT AND EXHIBITS

2.01 Section 2.3(b) of Merger Agreement. The last sentence of Section 2.3(b) of
the Merger Agreement is hereby amended and superseded in all respects by the
provisions of this First Amendment. As amended and restated, the last sentence
of Section 2.3(b) of the Merger Agreement reads in its entirety:



--------------------------------------------------------------------------------

“No consent, approval, order or authorization of, or registration, declaration
or filing with, any government, any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority (each a “Governmental Entity”) is required by or with respect to the
Company or any of its Subsidiaries in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except for (w) the filing of the Certificate of Merger, the Agreement of Merger
and the CA Certificate of Merger, (x) such filings as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) and any
required foreign antitrust filing, (y) applicable requirements if any, of the
Exchange Act, state securities or “blue sky” laws (the “Blue Sky Laws”), and
(z) if necessary in accordance with Section 4.5(d), the issuance of the Merger
Permit (as defined in Section 4.5(d)(ii)), or, if necessary in accordance with
Section 4.5(e), the approval by the Securities and Exchange Commission (the
“SEC”).”

2.02 Section 2.27 of Merger Agreement. Section 2.27 of the Merger Agreement is
hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 2.27 reads in its entirety:

“Disclosure. None of the information supplied or to be supplied by or on behalf
of the Company or any of its Subsidiaries for inclusion or incorporation by
reference in the Private Placement Information Statement (as defined in
Section 4.5(c)), if a Private Placement Information Statement is mailed to the
shareholders of the Company in accordance with Section 4.5(c), will, at the time
that the Private Placement Information Statement is mailed to the shareholders
of the Company, at the time of the Company Shareholders’ Meeting or as of the
Effective Time, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading. None of the information supplied or to be supplied by or
on behalf of the Company or any of its Subsidiaries for inclusion or
incorporation by reference in the Merger Permit Information Statement (as
defined in Section 4.5(d)(i)), if a Merger Permit Information Statement is
mailed to the shareholders of the Company in accordance with
Section 4.5(d)(iii), will, at the time that the Merger Permit Information
Statement is mailed to the shareholders of the Company, at the time of the
Company Shareholders’ Meeting or as of the Effective Time, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. None of
the information supplied or to be supplied by or on behalf of the Company or any
of its Subsidiaries for inclusion or incorporation by reference in the Proxy
Statement (as defined in Section 4.5(e)(ii)), if a Proxy Statement is mailed to
the shareholders of the Company in accordance with Section 4.5(e)(x), will, at
the time that the Proxy Statement is mailed to the

 

2



--------------------------------------------------------------------------------

shareholders of the Company, at the time of the Company Shareholders’ Meeting or
as of the Effective Time, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. None of the information supplied or to be
supplied by or on behalf of the Company or any of its Subsidiaries for inclusion
or incorporation by reference in the Registration Statement (as defined in
Section 4.5(e)(i)), if a Registration Statement is filed with the SEC in
accordance with Section 4.5(e)(ii), will, at the time that the Registration
Statement is filed with the SEC or at the time it becomes effective under the
Securities Act of 1933, as amended (the “Securities Act”), contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. Notwithstanding the foregoing, no representation or warranty is made
by the Company with respect to statements made or incorporated by reference in
the Private Placement Information Statement, the Merger Permit Information
Statement, the Proxy Statement or the Registration Statement based on
information supplied by or on behalf of Parent for inclusion or incorporation by
reference in the Private Placement Information Statement, the Merger Permit
Information Statement, the Proxy Statement or the Registration Statement.”

2.03 Section 3.3(b) of Merger Agreement. The last sentence of Section 3.3(b) of
the Merger Agreement is hereby amended and superseded in all respects by the
provisions of this First Amendment. As amended and restated, the last sentence
of Section 3.3(b) of the Merger Agreement reads in its entirety:

“No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Entity is required by or with respect to Parent
and Merger Sub in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (A) the
filing of the Certificate of Merger, the Agreement of Merger and the CA
Certificate of Merger, (B) such filings as may be required under the HSR Act and
any required foreign antitrust filing, (C) applicable requirements if any, of
the Securities Act, the Exchange Act, state securities or the Blue Sky Laws, and
(D) if necessary in accordance with Section 4.5(d), the issuance of the Merger
Permit by the California Commissioner, or, if necessary in accordance with
Section 4.5(e), the approval by the SEC in connection with the Registration
Statement and the Parent Information Statement (as defined in Section 4.13(b)).”

2.04 Section 3.12 of Merger Agreement. Section 3.12 of the Merger Agreement is
hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 3.12 reads in its entirety:

“Disclosure. None of the information supplied or to be supplied by or on behalf
of Parent or any of its Subsidiaries for inclusion or incorporation by reference
in the Private Placement Information Statement, if a Private Placement
Information Statement is mailed to the shareholders of the Company in accordance
with

 

3



--------------------------------------------------------------------------------

Section 4.5(d), will, at the time that the Private Placement Information
Statement is mailed to the shareholders of the Company, at the time of the
Company Shareholders’ Meeting or as of the Effective Time, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. None of
the information supplied or to be supplied by or on behalf of Parent or any of
its Subsidiaries for inclusion or incorporation by reference in the Merger
Permit Information Statement, if a Merger Permit Information Statement is mailed
to the shareholders of the Company in accordance with Section 4.5(e)(iii), will,
at the time that the Merger Permit Information Statement is mailed to the
shareholders of the Company, at the time of the Company Shareholders’ Meeting or
as of the Effective Time, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. None of the information supplied or to be
supplied by or on behalf of Parent or any of its Subsidiaries for inclusion or
incorporation by reference in the Proxy Statement, if a Proxy Statement is
mailed to the shareholders of the Company in accordance with Section 4.5(f)(x),
will, at the time that the Proxy Statement is mailed to the shareholders of the
Company, at the time of the Company Shareholders’ Meeting or as of the Effective
Time, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. None of the information supplied or to be supplied by or on
behalf of Parent or any of its Subsidiaries for inclusion or incorporation by
reference in the Registration Statement, if a Registration Statement is filed
with the SEC in accordance with Section 4.5(f)(ii), will, at the time that the
Registration Statement is filed with the SEC or at the time it becomes effective
under the Securities Act, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading. Notwithstanding the
foregoing, no representation or warranty is made by Parent with respect to
statements made or incorporated by reference in the Private Placement
Information Statement, the Merger Permit Information Statement, the Proxy
Statement or the Registration Statement based on information supplied by or on
behalf of the Company for inclusion or incorporation by reference in the Private
Placement Information Statement, the Merger Permit Information Statement, the
Proxy Statement or the Registration Statement.”

2.05 Section 4.5 of Merger Agreement. Section 4.5 of the Merger Agreement is
hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 4.5 reads in its entirety:

“Securities Matters.

(a) The parties hereto acknowledge and agree that if a Private Placement
Information Statement has been mailed to the shareholders of the Company and the
Merger is

 

4



--------------------------------------------------------------------------------

consummated in the manner described in the Private Placement Information
Statement, the securities issuable to the Company Shareholders pursuant to the
Merger shall constitute “restricted securities” under the Securities Act. Such
securities shall bear the legend set forth below.

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT OR, UPON REASONABLE
REQUEST BY THE COMPANY, AN OPINION OF LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b) Prior to the Closing, the Company shall use its commercially reasonable
efforts to prevent the number of Company Shareholders who are Unaccredited
Investors (as defined in Section 8.4) from increasing to more than thirty-five
such Unaccredited Investors. As soon as practicable after the execution of the
First Amendment, but in any event prior to January 5, 2007, the Company shall
use its commercially reasonable efforts to arrange for a purchaser
representative (as contemplated by Regulation D under the Securities Act)
reasonably satisfactory to Parent (the “Purchaser Representative”) to represent
each shareholder of the Company that is an Unaccredited Investor in connection
with the transactions contemplated by this Agreement. The Company shall use
commercially reasonable efforts to obtain a written agreement in a form
reasonably acceptable to Parent (a “Purchaser Representative Agreement”) from
each Unaccredited Investor. The Company must obtain a Purchaser Representative
Agreement from each Unaccredited Investor (the “Purchaser Representative
Condition”) in order to fulfill the Purchaser Representative Condition.

(c) As soon as practicable after the execution of the First Amendment, the
parties shall prepare, and within one business day after the fulfillment of the
Purchaser Representative Condition, the Company shall deliver to the Company
Shareholders, an information statement relating to this Agreement and the
transactions contemplated hereby (the “Private Placement Information
Statement”). Each of the Company, Parent and Merger Sub shall use commercially
reasonable efforts to cause the Private Placement Information Statement to
comply with all requirements of applicable federal and state securities laws
including the requirements of Rule 506 of Regulation D promulgated under the
Securities Act. Each of the Company, Parent and Merger Sub shall provide
promptly to the other such information concerning its business and financial
statements and affairs as, in the reasonable judgment of the providing party or
its counsel, may be required or appropriate for inclusion in the Private
Placement Information Statement or in any amendments or supplements thereto. The
Private Placement Information Statement shall constitute a disclosure document
for the offer and issuance of the shares of Parent Common Stock to be received
by the holders of Company Capital Stock in accordance with this Agreement.
Whenever any event occurs that is required to be set forth in an amendment or
supplement to the Private Placement Information Statement, the Company, Parent
and Merger Sub shall cooperate in delivering any such amendment or supplement to
all the holders of Company Capital Stock. Anything to the contrary contained

 

5



--------------------------------------------------------------------------------

herein notwithstanding, (x) the Company shall not include in the Private
Placement Information Statement any information with respect to Parent, Merger
Sub or their respective Affiliates or associates, the form and content of which
information shall not have been approved by Parent prior to such inclusion;
provided, however, that Parent shall not withhold approval of any information
required to be included by federal or state law, and (y) Parent shall not
include in the Private Placement Information Statement any information with
respect to the Company or its Affiliates or associates, the form and content of
which information shall not have been approved by the Company prior to such
inclusion; provided, however, that the Company shall not withhold approval of
any information required to be included by federal or state law. Subject to the
provisions of Section 4.4, the Private Placement Information Statement shall
include the unqualified recommendation of the Company’s board of directors (the
“Company Board”) in favor of adoption of this Agreement and the unanimous
recommendation of the Company Board (the “Company Board Recommendation”) that
the terms and conditions of the Merger and this Agreement are fair, just,
reasonable, equitable, advisable and in the best interests of the Company and
its shareholders. Subject to the provisions of Section 4.4, the Company Board
Recommendation shall not be withdrawn or modified in a manner adverse to Parent,
and no resolution by the Company Board or any committee thereof to withdraw or
modify the Company Board Recommendation in a manner adverse to Parent shall be
adopted or proposed. The Company and Parent shall cooperate in delivering any
such amendment or supplement to all the holders of Company Capital Stock.

(d) Except as otherwise set forth in Section 4.5(d)(iii) and 4.5(d)(iv), as soon
as practical after the execution of the First Amendment:

(i) Parent shall prepare, with the cooperation of the Company, an application
for permit (the “Merger Permit Application”) in connection with the Hearing (as
defined in this Section 4.5(d)(i)) and the notice sent to the shareholders of
the Company in accordance with, and meeting the requirements of California law
(the “Hearing Notice”), concerning a hearing (the “Hearing”) held by the
California Commissioner to consider the terms and conditions of this Agreement
and the Merger and the fairness of such terms and conditions in accordance with
Section 25142 of the California Corporate Securities Law of 1968 (“California
Securities Law”), and the parties shall prepare (based on a form provided by
Parent) an information statement relating to this Agreement and the transactions
contemplated hereby (the “Merger Permit Information Statement”). Each of the
Company, Parent and Merger Sub shall use commercially reasonable efforts to
cause the Merger Permit Application, the Hearing Notice and the Merger Permit
Information Statement to comply with all requirements of applicable federal and
state securities laws. Each of the Company, Parent and Merger Sub shall provide
promptly to the other such information concerning its business and financial
statements and affairs as, in the reasonable judgment of the providing party or
its counsel, may be required or appropriate for inclusion in the Merger Permit
Application, the Hearing Notice or the Merger Permit Information Statement, or
in any amendments or supplements thereto, and to cause its counsel and auditors
to cooperate with the other’s counsel and auditors in the preparation of the
Merger Permit Application, the Hearing Notice and the Merger Permit Information
Statement. The Merger Permit

 

6



--------------------------------------------------------------------------------

Information Statement shall constitute a disclosure document for the offer and
issuance of the shares of Parent Common Stock to be received by the holders of
Company Common Stock, in accordance with this Agreement. Whenever any event
occurs that is required to be set forth in an amendment or supplement to the
Merger Permit Information Statement, the Company, Parent and Merger Sub shall
cooperate in delivering any such amendment or supplement to all the holders of
Company Common Stock and/or filing any such amendment or supplement with the
California Commissioner of Corporations (the “California Commissioner”) or its
staff and/or any other government officials. Subject to Section 4.4, the Merger
Permit Information Statement shall include the Company Board Recommendation that
the terms and conditions of the Merger and this Agreement are fair, just,
reasonable, equitable, advisable and in the best interests of the Company and
its shareholders. Subject to the provisions of Section 4.4, the Company Board
Recommendation shall not be withdrawn or modified in a manner adverse to Parent,
and no resolution by the Company Board or any committee thereof to withdraw or
modify the Company Board Recommendation in a manner adverse to Parent shall be
adopted or proposed.

(ii) Each of Parent, Merger Sub and the Company shall cause to be filed no later
than December 29, 2006 (or such later date as the Company and Parent may
hereafter agree) with the California Commissioner, the Merger Permit Application
and the Hearing Notice and to obtain, as soon as practicable, a permit approving
the fairness of this Agreement and the Merger in accordance with Section 25121
of California Securities Law such that the issuance of the Merger Consideration
shall be exempt in accordance with Section 3(a)(10) of the Securities Act from
the registration requirements of Section 5 of the Securities Act (the “Merger
Permit”). In the event that the Private Placement Information Statement is
mailed to the Company Shareholders, each of Parent, Merger Sub and Company shall
use commercially reasonable efforts to cause the Merger Permit Application to be
withdrawn and terminated.

(iii) As soon as permitted by the California Commissioner, and so long as the
Private Placement Information Statement shall not have been mailed to the
Company Shareholders, the Company shall deliver the Hearing Notice to all
shareholders of the Company entitled to receive such notice under California
Securities Law. The Company and Parent shall notify each other promptly of the
receipt of any comments from the California Commissioner or its staff and of any
request by the California Commissioner or its staff or any other government
officials for amendments or supplements to any of the documents filed therewith
or any other filing or for additional information and shall provide each other
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the California Commissioner, or its staff
or any other government officials, on the other hand, with respect to the
filing. If the California Commissioner issues the Merger Permit, then as soon as
practicable thereafter the Company shall deliver the Merger Permit Information
Statement to all shareholders of the Company. Each of Parent and the Company
shall not, and shall use reasonable efforts to cause its respective Subsidiaries
and representatives

 

7



--------------------------------------------------------------------------------

not to, directly or indirectly, solicit the vote of any shareholder of the
Company, in connection with the Merger in violation of any applicable federal or
state securities laws.

(iv) The Company shall promptly advise Parent, and Parent shall promptly advise
the Company, in writing if at any time prior to the Effective Time either the
Company, Parent or Merger Sub shall obtain knowledge of any facts that might
make it necessary or appropriate to amend or supplement the Hearing Notice, the
Merger Permit Application, and/or the Merger Permit Information Statement, in
order to make the statements contained or incorporated by reference therein not
misleading or to comply with applicable law. The Company and Parent shall
cooperate in delivering any such amendment or supplement to all the shareholders
of the Company and/or Company Options and/or filing any such amendment or
supplement with the California Commissioner or its staff and/or any other
government officials.

(e) If a Private Placement Information Statement is not mailed to the
shareholders of the Company and if Parent and the Company determine in writing
that the Merger Permit cannot be obtained, or cannot reasonably be expected to
be obtained, in each case in time to permit the Closing to occur on or before
June 30, 2007, or if a Private Placement Information Statement is not mailed to
the shareholders of the Company in accordance with Section 4.5(c) and the
California Commissioner notifies Parent, Merger Sub or the Company of the
California Commissioner’s determination not to grant the Hearing, not to permit
the mailing of the Notice of Hearing and/or not to issue the Merger Permit,
then:

(i) Each of Parent, Merger Sub and the Company shall use commercially reasonable
efforts to cause the Stock Consideration to be registered on a registration
statement on Form S-4 with the SEC (the “Registration Statement”).

(ii) Parent shall prepare, and the Company shall reasonably cooperate in such
preparation, and Parent shall file with the SEC, as soon as practicable after
the execution of this Agreement, the Registration Statement, which shall include
the consent solicitation or proxy statement/prospectus to be sent to the Company
Shareholders in connection with the Company Shareholders Meeting or any consent
solicitation conducted in lieu thereof (as amended or supplemented, the “Proxy
Statement”), and Parent shall use commercially reasonable efforts to cause the
Registration Statement to become effective as soon thereafter as practicable.

(iii) Each of Parent and Merger Sub shall use commercially reasonable efforts to
cause the Registration Statement and the Company shall use commercially
reasonable efforts to cause the Proxy Statement to comply with all applicable
requirements of federal and state securities laws.

(iv) Each of Parent (for itself and Merger Sub) and the Company shall provide
promptly to the other such information concerning its business and

 

8



--------------------------------------------------------------------------------

financial statements and affairs as (i) in the reasonable judgment of the
providing party or its counsel, may be required or appropriate for inclusion in
the Registration Statement, the Proxy Statement, or in any amendments or
supplements thereto, or (ii) such other party may reasonably request, and to
cause its counsel, auditors and other representatives to cooperate with the
other party’s counsel, auditors and other representatives in the preparation of
the Registration Statement and the Proxy Statement.

(v) Subject to the provisions of Section 4.4, the Proxy Statement shall include
the Company Board Recommendation that the terms and conditions of the Merger and
this Agreement are fair, just, reasonable, equitable, advisable and in the best
interests of the Company and its shareholders. Subject to the provisions of
Section 4.4, the Company Board Recommendation shall not be withdrawn or modified
in a manner adverse to Parent, and no resolution by the Company Board or any
committee thereof to withdraw or modify the Company Board Recommendation in a
manner adverse to Parent shall be adopted or proposed.

(vi) Each of Parent (for itself and Merger Sub) and the Company shall notify the
other promptly of the receipt of any comments from the SEC or its staff and of
any request by the SEC or its staff or any other government officials for
amendments or supplements to the Registration Statement or the Proxy Statement
or any other filing or for additional information and shall provide the other
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC, or its staff or any other
government officials, on the other hand, with respect to the Registration
Statement or the Proxy Statement or other filing. Each of Parent and the Company
will respond promptly to any comments from the SEC and will use commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as practicable after such filing.

(vii) The Company shall promptly advise Parent, and Parent shall promptly advise
the Company, in writing if at any time prior to the Effective Time either the
Company or Parent shall obtain knowledge of any facts that might make it
necessary or appropriate to amend or supplement the Registration Statement or
the Proxy Statement, in order to make the statements contained or incorporated
by reference therein not misleading or to comply with applicable law, and the
Company and Parent shall cooperate in delivering any such amendment or
supplement to all the holders of the Company Common Stock and/or filing any such
amendment or supplement with the SEC or its staff and/or any other government
officials.

(viii) Parent shall promptly prepare and submit to Nasdaq a listing application
covering the shares of Parent Common Stock to be issued in the Merger and
pursuant to Company Options after the Effective Time, and shall use its
reasonable best efforts to obtain, prior to the Effective Time, approval for the
quotation of such Parent Common Stock, subject to official notice of issuance to
Nasdaq, and the Company shall cooperate such respect to such quotation.

 

9



--------------------------------------------------------------------------------

(ix) As soon as practicable after the date hereof, each of Parent and the
Company shall make all other filings required to be made by it with respect to
the Merger and the transactions contemplated hereby under the Securities Act,
the Exchange Act and applicable Blue Sky Laws and the rules and regulations
thereunder.

(x) As soon as practicable after the Registration Statement is declared
effective by the SEC, the Company shall deliver the Proxy Statement to all
holders of the Company Common Stock, the Company Warrants and/or the Company
Options.”

The Parties hereby agree that, should they both agree at any time to proceed
with one of the options set forth in this Section 2.5 in a sequence other than
as set forth above, or to revisit one of the options set forth in this
Section 2.5 after a prior effort to pursue that option, the Parties may so
proceed without the need for a future amendment to the Agreement or this First
Amendment.

2.06 Section 4.6 of Merger Agreement. Section 4.6 of the Merger Agreement is
hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 4.6 reads in its entirety:

“Solicitation of Shareholders. The Company shall take all action necessary in
accordance with the CGCL, the Articles of Incorporation and the Company’s bylaws
to call, convene and hold the Company Shareholders Meeting or to secure the
written consent of its shareholders adopting this Agreement and approving the
Merger (i) as soon as practicable after the date that Purchaser Representative
Condition is satisfied, and, in any event, no later than three business days
after such date, or, (ii) if the Purchaser Representative Condition is not
satisfied by January 5, 2007, (A) as soon as practicable after the date that the
California Commissioner issues the Merger Permit and in any event no later than
three business days after such date, or (B) if the California Commissioner
notifies Parent or the Company of the California Commissioner’s determination
not to grant the Hearing, not to permit the mailing of the Notice of Hearing
and/or not to issue the Merger Permit, as soon as practicable after the date
that the Registration Statement is declared effective by the SEC, and, in any
event, no later than three business days after such date. If the Company calls a
Company Shareholders Meeting, then the Company shall consult with Parent
regarding the date of the Company Shareholders Meeting and shall not postpone or
adjourn (other than for the absence of a quorum) the Company Shareholders
Meeting without the prior written consent of Parent. The Company shall solicit
from shareholders of the Company proxies or consents to be voted on the adoption
of this Agreement and the approval of the Merger and, subject to the provisions
of Section 4.4, shall take all other action necessary or advisable to secure the
vote or consent of the Company Shareholders required to effect the transactions
contemplated by this Agreement.”

 

10



--------------------------------------------------------------------------------

2.07 Section 4.13(b) of Merger Agreement. Section 4.13(b) of the Merger
Agreement is hereby amended and superseded in all respects by the provisions of
this First Amendment. As amended and restated, Section 4.13(b) reads in its
entirety:

“As soon as practicable after either the satisfaction of the Purchaser
Representative Condition, the filing of the Merger Permit Application or the
filing of the Registration Statement, and in any event within seven business
days thereafter, Parent shall prepare and file with the SEC a preliminary
information statement (the “Parent Information Statement”) to be sent to the
stockholders of Parent relating to the action by written consent approving and
adopting the Parent Stock Plan Amendment. The Company shall provide promptly to
Parent such information concerning its business and affairs as, in the
reasonable judgment of the Company or its counsel, may be required or
appropriate for inclusion in the Parent Information Statement, or in any
amendments or supplements thereto.

2.08 Section 4.23 of Merger Agreement. Section 4.23 of the Merger Agreement is
hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 4.23 reads in its entirety:

“SAS 100 Review and Year-End Audit. As promptly as practicable upon agreement
between Parent and the Company, the Company will cause its external accountants
complete their review under Statement on Auditing Standards No. 100 of the
Company’s interim financial statements for each period for which such statements
are required to be included, or are included, in the Registration Statement or
any other filing of Parent with the SEC, including financial statements as of
and for the nine-month period ended September 30, 2006. As promptly as
practicable after December 31, 2006, the Company will begin preparing and, when
reasonably appropriate, cause its external accountants to audit the financial
statements of the Company as of and for the year ended December 31, 2006.”

2.09 Section 5.1(d) of Merger Agreement. Section 5.1(d) of the Merger Agreement
is hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 5.1(d) reads in its entirety:

“SEC Approval. If a Registration Statement is filed with the SEC in accordance
with Section 4.5(e)(ii), the Registration Statement shall have been declared
effective by the SEC, and no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose, shall have been initiated or threatened by the
SEC.”

2.10 Section 5.1(e) of Merger Agreement. Section 5.1(e) of the Merger Agreement
is hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 5.1(e) reads in its entirety:

“Nasdaq Quotation. If a Registration Statement is filed with the SEC in
accordance with Section 4.5(e)(ii), or if a Permit is filed with the California

 

11



--------------------------------------------------------------------------------

Commissioner, the shares of Parent Common Stock to be issued in the Merger shall
have been authorized for quotation on Nasdaq, subject to official notice of
issuance.”

2.11 Section 5.1(f) of Merger Agreement. Section 5.1(f) is hereby added to the
Merger Agreement. Section 5.1(f) reads in its entirety:

“California Commissioner Approval. If a Merger Permit Information Statement has
been mailed to the shareholders of the Company, the Merger Permit shall have
been issued by the California Commissioner and no stop order suspending the
effectiveness of the Merger Permit or any part thereof shall have been issued
and no proceeding for that or similar purposes shall have been initiated or
threatened by the Department of Corporations of the State of California.”

2.12 Sections 5.3(k) and (l) of Merger Agreement. Sections 5.3(k) and (l) are
hereby added to the Merger Agreement. Sections 5.3(k) and (l) read in their
entirety:

“(k) Securities Compliance. If a Private Placement Information Statement has
been mailed to the shareholders of the Company in accordance with
Section 4.5(c), Parent shall have received evidence reasonably satisfactory to
Parent that the issuance of Parent Common Stock as Merger Consideration to the
Company Shareholders complies with Rule 506 of Regulation D promulgated under
the Securities Act.

(l) Purchaser Representative. If a Private Placement Information Statement has
been mailed to the shareholders of the Company in accordance with
Section 4.5(c), there shall be a Purchaser Representative reasonably
satisfactory to Parent representing each of the Unaccredited Investor and such
Purchaser Representative shall have executed documentation reasonably
satisfactory to Parent.”

2.13 Section 6.1(b) of Merger Agreement. Section 6.1(b) of the Merger Agreement
is hereby amended and superseded in all respects by the provisions of this First
Amendment. As amended and restated, Section 6.1(b) reads in its entirety:

“(b) by either Parent or the Company, if the Closing shall not have occurred on
or before June 30, 2007 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 6.1(b) shall not be
available to any party whose breach of this Agreement has resulted in the
failure of the Closing to occur on or before the Termination Date;”

2.14 Section 8.4(pp) of Merger Agreement. Section 8.4(pp) of the Merger
Agreement is hereby amended and superseded in all respects by the provisions of
this First Amendment. As amended and restated, Section 8.4(pp) reads in its
entirety:

“(pp) “Unaccredited Investor” means an investor who is not an “Accredited
Investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act; and”

 

12



--------------------------------------------------------------------------------

2.15 Section 8.4(qq) of Merger Agreement. Section 8.4(qq) of the Merger
Agreement is hereby amended and superseded in all respects by the provisions of
this First Amendment. As amended and restated, Section 8.4(qq) reads in its
entirety:

“(qq) “Vested Company Options” means the portion of all Company Options that is
or may become vested prior to the Closing.”

2.16 Exhibit J to Merger Agreement. Items 12 and 13 of the “Parent and Merger
Sub Deliveries” listed on Exhibit J to the Merger Agreement are hereby amended
and superseded in all respects by the provisions of this First Amendment. As
amended and restated, Items 12 and 13 of the “Parent and Merger Sub Deliveries”
read in their entirety:

“12. an executed copy of the Certificate of Merger, the Agreement of Merger and
the CA Certificate of Merger and related officer’s certificates;

13. a legal opinion from Jones Day, counsel to Parent and Merger Sub, covering
the matters set forth on Exhibit K; and”

2.17 Exhibit J to Merger Agreement. Exhibit J to the Merger Agreement is hereby
amended by adding item 14 to the “Parent and Merger Sub Deliveries.” Item 14 of
the “Parent and Merger Sub Deliveries” reads in its entirety:

“14. if a Private Placement Information Statement has been mailed to the
shareholders of the Company, a copy of a Registration Rights Agreement
substantially in the form attached as Exhibit M duly executed by Parent.”

2.18 Exhibit J to Merger Agreement. Items 14 and 15 of the “Company Deliveries”
listed on Exhibit J to the Merger Agreement are hereby amended and superseded in
all respects by the provisions of this First Amendment. As amended and restated,
Items 14 and 15 of the “Company Deliveries” read in their entirety:

“14. an Excess Parachute Payment Waiver, duly executed by each Person described
in Section 4.17(a);

15. a representation letter to tax counsel as contemplated by Section 4.12;”

2.19 Exhibit J to Merger Agreement. Exhibit J to the Merger Agreement is hereby
amended by adding items 16, 17 and 18 to the “Company Deliveries.” Items 16, 17
and 18 of the “Company Deliveries” read in their entirety:

“16. if a Private Placement Information Statement has been mailed to the
shareholders of the Company, a copy of the Representation Agreement in
substantially the form attached hereto as Exhibit N executed by each shareholder
of the Company;

17. if a Private Placement Information Statement has been mailed to the
shareholders of the Company, a copy of a Retention of Purchaser Representative
Agreement in substantially the form attached hereto as Exhibit O executed by the
Company and the Purchaser Representative;

 

13



--------------------------------------------------------------------------------

18. if a Private Placement Information Statement has been mailed to the
shareholders of the Company, a copy of the Purchaser Representative Agreement in
substantially the form attached hereto as Exhibit P executed by the Purchaser
Representative and each Company Shareholder that is an Unaccredited Investor;
and

“19. if a Private Placement Information Statement has been mailed to the
shareholders of the Company, a copy of a Registration Rights Agreement
substantially in the form attached as Exhibit M duly executed by each
shareholder of the Company.”

2.20 Exhibits M, N, O and P to Merger Agreement. The documents attached to this
First Amendment as Exhibits A, B, C and D are hereby added as Exhibits M, N, O
and P, respectively, to the Merger Agreement.

ARTICLE III

Miscellaneous

3.01 Effect of First Amendment. On and after the date hereof, each reference in
the Merger Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Merger Agreement, and each reference in
any of the agreements or certificates to be delivered in connection with the
Merger Agreement to the “Merger Agreement,” “thereunder,” “thereof” or words of
like import referring to the Merger Agreement, shall mean and be a reference to
the Merger Agreement as amended by this First Amendment.

The Merger Agreement as amended by this First Amendment constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
representations or other arrangements, whether express or implied, written or
oral, of the parties in connection therewith except to the extent expressly
incorporated or specifically referred to herein. In the event of a conflict
between the respective provisions of the Merger Agreement and this First
Amendment, the terms of this First Amendment shall control.

Except as specifically amended by the terms of this First Amendment, the terms
and conditions of the Merger Agreement are and shall remain in full force and
effect for all purposes.

3.02 Counterparts. Two original counterparts of this First Amendment are being
executed by the parties hereto, and each fully executed counterpart shall be
deemed an original without production of the others and will constitute one and
the same instrument.

3.03 Governing Law. This First Amendment will be governed by and construed and
interpreted in accordance with the internal substantive laws of the State of
California, applicable to contracts made and to be performed wholly within such
state, and without regard to the conflicts of law principles thereof.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this First Amendment
to be executed by its duly authorized officers, as of the date first above
written.

 

SUNPOWER CORPORATION By:  

/s/ Thomas H. Werner

Name:   Thomas H. Werner Title:   Chief Executive Officer POWERLIGHT CORPORATION
By:  

/s/ Thomas L. Dinwoodie

Name:   Thomas L. Dinwoodie Title:   Chief Executive Officer